       Case 1:21-cv-00171-YK-EB Document 11 Filed 04/13/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER RAD,                           :
     Petitioner                            :
                                           :             No. 1:21-cv-00171
             v.                            :
                                           :             (Judge Kane)
CRAIG A. LOWE,                             :
     Respondent                            :

                                       ORDER

      AND NOW, on this 13th day of April 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
         § 2241 (Doc. No. 1) is GRANTED in part and DISMISSED in part, as follows:

             a. The § 2241 petition (Doc. No. 1) is GRANTED to the extent Petitioner seeks
                an individualized bond hearing before an immigration judge, pursuant to the
                standards set forth in German Santos v. Warden Pike County Correctional
                Facility, 965 F.3d 203 (3d Cir. 2020), to review his continued detention
                pursuant to 8 U.S.C. § 1226(c);

             b. The § 2241 petition (Doc. No. 1) is DISMISSED for lack of jurisdiction to
                the extent Petitioner seeks to challenge his removal order;

      2. Petitioner shall be afforded an individualized bond hearing before an immigration
         judge within thirty (30) days of the date of this Order;

      3. At this hearing, the Government shall bear the burden of presenting clear and
         convincing evidence that Petitioner’s continued detention is necessary to prevent him
         “from fleeing or harming the community.” See German Santos, 965 F.3d at 214; and

      4. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
